DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10-13 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manabe et al. (US 2012/0193760).
Regarding claim 1, Manabe et al. teach a method for fabricating a semiconductor device (a semiconductor device; [0002]) having an embedded stack capacitor (19; Fig. 2, [0077]) integrated with logic devices ([0077]) and memory devices ([0077]), the method comprising: forming a semiconductor chip (semiconductor device; Fig. 1; [0053]) having a logic region (100; Fig. 1, [0053]) and a memory region (200; Fig. 1, [0053]); forming back-end-of-line (BEOL) metallization layers (8a, 8b; Fig. 2, [0062]) over the logic region (100) but not over the memory 
Regarding claim 2, Manabe et al. teach the method of claim 1, further comprising: forming further BEOL metallization layers (8c; Fig. 2, [0062]).
Regarding claim 3, Manabe et al. teach the method of claim 1, wherein forming the stack capacitor (19) further comprises: patterning a stack capacitor hole (23; Fig. 16, [0066]) over at least a portion of the memory region (200; see Fig. 2).
Regarding claim 4, Manabe et al. teach the method of claim 3, wherein forming the stack capacitor (19) further comprises: depositing a capacitor bottom electrode (14; Fig. 17, [0067]).
Regarding claim 10, Manabe et al. teach a method for fabricating a semiconductor device (a semiconductor device; [0002]) having an embedded stack capacitor (19; Fig. 2, [0077]) integrated with logic devices ([0077]) and memory devices ([0077]), the method comprising: forming a logic region (100; Fig. 1, [0053]) on a semiconductor chip (110; Fig. 1, [0054]); forming a memory region (200; Fig. 1, [0053]) on the semiconductor chip (110; Fig. 1, [0054]); forming metallization layers (8a, 8b; Fig. 2, [0062]) for the logic region (100) only (8a and 8b are only formed in the logic region 100; see Fig. 2); and forming a stack capacitor (19; Fig. 2, [0077]) over the memory region (200; see Fig. 2).
Regarding claim 11, Manabe et al. teach the method of claim 10, wherein the metallization layers (8a, 8b) comprise back-end-of-line (BEOL) metallization layers (8a, 8b; Fig. 2, [0062]).
Regarding claim 12
Regarding claim 13, Manabe et al. teach the method of claim 12, wherein forming the stack capacitor (19) further comprises: depositing a capacitor bottom electrode (14; Fig. 17, [0067]).
Regarding claim 18, Manabe et al. teach the method of claim 10, further comprising: forming further metallization layers (8c; Fig. 2, [0062]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manabe et al. as applied to claim 4 and 13 above, and further in view of Cheng et al. (US 2015/0076695).
Regarding claim 5, Manabe et al. teach the method of claim 4, wherein forming the stack capacitor (19) further comprises: etching away a top cap film (6c; Fig. 14, [0094]) and low-k material (7b; Fig. 14, [0062, 0064, 0094]) from above the memory region (200) without 
Manabe et al. do not teach cap film is NBLOK.
In the same field of endeavor of semiconductor manufacturing, Cheng et al. teach cap film (110; Fig. 2, [0023]) is NBLOK ([0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Manabe et al. and Cheng et al. and to use the NBLOK material for the cap film as taught by Cheng et al., because NBLOK is a common material for the cap film as taught by Cheng et al. ([0023]). 
Regarding claim 14, Manabe et al. teach the method of claim 13, wherein forming the stack capacitor (19) further comprises: etching away a top cap film (6c; Fig. 14, [0094]) and low-k material (7b; Fig. 14, [0062, 0064, 0094]) from above the memory region (200) without removing the top cap film (6c) and low-k material (7b) from above the logic region (100; see Figs. 13, 14).
Manabe et al. do not teach cap film is NBLOK.
In the same field of endeavor of semiconductor manufacturing, Cheng et al. teach cap film (110; Fig. 2, [0023]) is NBLOK ([0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Manabe et al. and Cheng et al. and to use the NBLOK material for the cap film as taught by Cheng et al., because NBLOK is a common material for the cap film as taught by Cheng et al. ([0023]). 
Claims 6-8 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manabe et al. and Cheng et al. as applied to claims 5 and 14 above, and further in view of Lee et al. (US 2006/0033137).
Regarding claim 6, Manabe et al. teach wherein forming the stack capacitor (19).
Manabe et al. do not teach further comprises: forming a spacer, the spacer comprising one of a low-k material and an oxide; etching away a nitride that is not covered by the spacer; and removing the spacer.
In the same field of endeavor of semiconductor manufacturing, Lee et al. teach further comprises: forming a spacer (138; Fig. 20; [0068]), the spacer (138) comprising one of a low-k material and an oxide (oxide; [0071]); etching away a nitride (114 of nitride; Fig. 20, [0068, 0071]) that is not covered by the spacer (138; Fig. 20, [0068]); and removing the spacer (138; Figs. 21-23, [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Manabe et al., Cheng et al. and Lee et al. and to include the method using the spacer as taught by Lee et al., because the process can be used to fabricate a capacitor having the storage electrodes with extremely large heights (i.e. extremely high capacitance) while structurally stable ([0096]). 
Regarding claim 7
Regarding claim 8, Manabe et al. teach the method of claim 7, wherein forming the stack capacitor (19) further comprises: depositing a capacitor top electrode (16; Fig. 21, [0103]) over the capacitor dielectric (15; see Fig. 21).
Regarding claim 15, Manabe et al. teach the method of claim 14, wherein forming the stack capacitor (19).
Manabe et al. do not teach further comprises: forming a spacer, the spacer comprising one of a low-k material and an oxide; and etching away a nitride that is not covered by the spacer.
In the same field of endeavor of semiconductor manufacturing, Lee et al. teach further comprises: forming a spacer (138; Fig. 20; [0068]), the spacer (138) comprising one of a low-k material and an oxide (oxide; [0071]); and etching away a nitride (114 of nitride; Fig. 20, [0068, 0071]) that is not covered by the spacer (138; Fig. 20, [0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Manabe et al., Cheng et al. and Lee et al. and to include the method using the spacer as taught by Lee et al., because the process can be used to fabricate a capacitor having the storage electrodes with extremely large heights (i.e. extremely high capacitance) while structurally stable ([0096]). 
Regarding claim 16
Regarding claim 17, Manabe et al. teach the method of claim 16, wherein forming the stack capacitor (19) further comprises: depositing a capacitor top electrode (16; Fig. 21, [0103]) over the capacitor dielectric (15; see Fig. 21).

Response to Arguments
Applicant's amendments, filed 01/15/2021, overcome the objections to the drawings and claims 6 and 15.  The objections to the drawings and claims 6 and 15 have been withdrawn.
On page 7 of Applicant's Response regarding claim 1, Applicant argues that Manabe does not teach forming BEOL metallization over the logic region only.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “forming BEOL metallization over the logic region only”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The examiner would like to emphasize that the limitation “BEOL metallization layers” is different from the limitation “BEOL metallization”.  The limitation “BEOL metallization” indicates a technology, while the limitation “BEOL metallization layers” indicates metal layers formed in the BEOL process. Manabe teaches “forming back-end-of-line (BEOL) metallization layers (8a, 8b; Fig. 2, [0062]) over the logic region (100) but not over the memory region (200; see Fig. 12)” as claimed.
On page 7 of Applicant's Response regarding claim 1, Applicant argues that Manabe does not disclose formation of the stack capacitor structure in the vertical place.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “formation of the stack capacitor structure in the vertical place”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
On page 8 of Applicant's Response, Applicant argues that Cheng at paragraph [0023] teaches that the cap film can be comprised of NBLOK materials, but not how to remove the cap film. Furthermore, the references do not teach how to remove the materials from one region of the device (memory region) but not the other (logic region) as recited in claims 5 and 14.
The Examiner respectfully disagrees with Applicant's argument, because Cheng at paragraph [0026] teaches how to remove the cap film.  Furthermore, Manabe teach using photoresist as a mask and etching to remove the materials (6c; Fig. 14, [0094]) from one region of the device (memory region) but not the other (logic region) as recited in claims 5 and 14 (Fig. 14; [0094]).
On page 9 of Applicant' s Response, Applicant argues that the references do not teach or suggest "forming the stack capacitor further comprises: forming a spacer, the spacer comprising one of a low-k material and an oxide; etching away a nitride that is not covered by the spacer; and removing the spacer," as recited in claims 6 and 15. Rather, Lee at paragraphs [0068] - [0071] teaches a method to form stabilizing members around the storage electrodes to keep them from collapsing into each other. This is different from forming the stack capacitors on the device itself.
The Examiner respectfully disagrees with Applicant' s argument, because Manabe et al. teach “wherein forming the stack capacitor (19)”, and Lee et al. teach “further comprises: forming a spacer (138; Fig. 20; [0068]), the spacer (138) comprising one of a low-k material and an oxide (oxide; [0071]); etching away a nitride (114 of nitride; Fig. 20, [0068, 0071]) that is not covered by the spacer (138; Fig. 20, [0068]); and removing the spacer (138; Figs. 21-23, [0070])” as claimed.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “forming the stack capacitors on the device itself”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hiroi et al. (US 2013/0285203 A1) teach an integrated circuit device having memory array area of capacitors surrounded by a memory-peripheral metal seal ring.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043.  The examiner can normally be reached on 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        4/19/2021